Citation Nr: 1450951	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to an initial compensable rating prior to January 3, 2014, and higher than 10 percent thereafter, for headaches.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 and from August 1988 to July 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2012, the Veteran had a personal hearing before the undersigned.  Thereafter, in November 2013, the Board remanded these claims for further development.  In February 2014, as a result of such development, the Veteran was granted a 10 percent rating for his headaches, effective from January 3, 2014.  That decision indicated this award was a full grant of the benefits sought, which was a misstatement.  The issue of whether he is entitled to a rating higher than 10 percent for that period is still under consideration, as reflected above.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that is considered disabling for VA purposes.

2.  The preponderance of the evidence is against a relationship between his bilateral knee diagnoses and his active duty service.

3.  For the entire period under consideration, he has had very frequent headaches that last from thirty minutes to less than 24 hours but that have not caused severe economic inadaptability.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss and a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.9 (2014).

2.  In resolving all doubt in the Veteran's favor, the criteria for an initial 30 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided the required notice and information in a November 2006 letter.  

The VCAA further provides for a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  This duty has been satisfied.  The Veteran's STRs and post-service medical records have been obtained and associated with the claims file.  

He was also provided with a VA compensation examinations that are found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Veteran has alleged that the November 2009 VA examination of the knees was inadequate, and an updated examination and opinion was obtained in January 2014.  He has not alleged any prejudicial discrepancy in the conduct of that examination.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The undersigned AVLJ complied with the due process requirements contained in 38 C.F.R. § 3.103(c) during the August 2012 hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran presented testimony as to why he thought the claimed disabilities were related to service, showing he had actual knowledge of the evidence needed to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The matters were then remanded for medical opinions.  No prejudice has been alleged.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain enumerated diseases, found at 38 C.F.R. § 3.309(a) are considered chronic, per se, and therefore will be presumed to have been incurred in service if 
manifested to a compensable degree within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  A showing of continuity of symptomatology following service can also be used to support a claim to service connect a chronic condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Bilateral hearing loss

The determination of whether hearing loss is disabling is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2014).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets the specified pure tone and speech recognition criteria set forth above.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  Hensley  v. Brown, 5 Vet. App. 155, 158 (1993). 

At the September 2007 VA examination, the Veteran's hearing test revealed the following puretone thresholds, in decibels:





HERTZ


Sep 2007
500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
10
5
15
20
20

His Maryland CNC test results were 94 percent for the right ear, and 96 percent for the left ear.

At the January 2014 VA examination, he had the following puretone thresholds, in decibels:




HERTZ


Jan 2014
500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
10
10
20
20
25

His Maryland CNC test results were 94 percent for each ear.  

Service connection requires evidence of a current disability.  Shedden, supra.  The Veteran's hearing tests show some loss; however, not to the extent that it is considered disabling for VA purposes.  Without a current disability, the Board cannot grant service connection for hearing loss.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges the Veteran's complaints of hearing loss and the statements from his family and co-workers who have witnessed it.  These statements are not probative.  They are all competent to describe what they have experienced, but none of them have been shown to have the training or expertise to competently render an opinion on the extent or clinical significance of his hearing loss.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   Indeed, hearing loss must be established via objective testing, which the Board finds is too complex for lay diagnosis alone.  See 38 C.F.R. § 3.385.  Accordingly, service connection for hearing loss must be denied.


Bilateral knee disability

The Veteran alleges that he has a bilateral knee disability as a result of running and climbing ladders while on active duty.  

His STRs show that he once complained of "occasional" and "rare" left knee pain in March 2006, which was found to be mild, and to accompany bending and squatting but not cause problems with running or other activities.  Periodic examinations throughout service consistently resulted in normal evaluations of the joints.  

At the September 2007 VA examination, the Veteran reported having fallen off a ladder in 1998, and bruising his right knee.  During the examination, his knees were found normal, and no diagnosis was made.

At the November 2009 VA examination, the Veteran complained that his knees began to bother him about five years prior to separation, but that there was no specific incident that precipitated it.  He thought it resulted from using ladders or running with uncomfortable footwear.  Radiological reports showed minimal bilateral patellar spurring but no other significant degenerative or acute finding.  The examiner diagnosed bilateral knee strain, but only opined on the left knee.  He found it less likely related to service, noting that the Veteran's age and that all of the radiological testing had showed symmetrical changes, showing that any problems were related to age.  

The January 2014 VA examiner diagnosed the Veteran with bilateral degenerative joint disease (DJD). The examiner noted that MRI's taken in May 2008 showed early degenerative changes that were consistent with his age, and that X-rays taken in 2007 and 2009 showed no significant differences from the X-rays that were taken in January 2014, in conjunction with the examination.  The VA examiner opined that bilateral DJD was not likely related to service, and was more likely related to the Veteran's age and senescence.  He opined that the Veteran's 1998 injury must have resolved without residual, as there was no evidence of any treatment or complaint of that knee again.  He indicated that the lay statements submitted on the Veteran's behalf did not provide information that would assist with determining a diagnosis, rather they addressed the severity of his pain.  He indicated that the evidence as a whole did not suggest the development of a chronic condition due to service, and indeed his knees were found normal at separation.  

The statements alleging his bilateral knee DJD is related to service, from running and climbing ladders, is not probative.  Neither he nor his friends have been shown to have the training or expertise to competently render such an opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Lay evidence may be competent to establish etiology.  The concept that general "wear and tear," over a period of years, can lead to degenerative arthritis is commonly known.  However, here, the theory has been investigated and rejected by two VA examiners.  Jandreau, supra.

His statement that his physician has related his knees back to running and climbing ladders in service is not probative either.  The records of the Veteran's private physician, Dr. K., have been obtained and they do not contain any such opinion.  Dr. K.'s records show the Veteran asked him for an opinion in May 2008, but there is no indication that one was ever drafted or received by VA in conjunction with this claim.  The Veteran's statement relaying this opinion is not probative, as the connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute probative medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The preponderance of the evidence is against this claim, and it must be denied. 

Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2014).  

When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

Depending on the facts of the case, consideration of the assignment of a staged rating may be appropriate if there are distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), see also Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran's rating has been staged.

The Veteran's headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100, as noncompensable prior to January 3, 2014, and 10-percent disabling thereafter.  

Under this code, a 0 percent rating is warranted for migraines that are less frequent.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The Board finds that the Veteran's headaches more closely approximate the criteria commensurate with a 30 percent rating, and have for the entire period under appeal.  38 C.F.R. § 4.7.  At the September 2007 VA examination, he complained of frequent headaches, ranging from daily to 2 or 3 times a week, lasting on average of 3 to 4 hours.  He denied ever having a headache last longer than 24 hours.  At the November 2009 VA examination, they had reduced to about twice a week, but were still at least a few hours long or longer.  He complained of accompanying nausea, but reported that he can work through them.  The examiner noted that his headaches were not prostrating, but frequent.  More recently, at the January 2014 VA examination, he complained of daily headaches lasting approximately 30 minutes, but accompanied with nausea and sensitivity to light.  He said that if the headaches happen at work, he has to take a 30 to 60 minute break.  He reported calling in sick three times in the preceding six-month period.  The examiner noted that he had prostrating attacks once in a two month period.  From this evidence, it is clear that his headaches are very frequent and have impacted his life.

The Board does not find that the next higher rating of 50 percent is warranted, however.  The evidence does not show that his headaches are productive of severe economic inadaptability.  At the November 2009 VA examination, he reported being able to work through his headaches, and did not report having missed any days due to headaches.  At the January 2014 VA examination, he only reported missing three days in the preceding six months.  Lay statements submitted on his behalf endorsed witnessing him suffer through his headaches at work or at home, and that he has had to take off from work in the past, but they do not provide any evidence suggesting that his headaches are significantly interfering with his ability to work such that he would be considered to have severe economic inadaptability.  Accordingly, a 30 percent rating is granted, effective from August 1, 2006.

The Board considered, but does not find warranted, a referral for consideration of whether to assign an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  When making this finding, the symptomatology is first compared with the applicable rating criteria.  If the criteria does not address all symptoms, there must next be determination as to whether the Veteran's disability picture exhibits other related factors, such as "marked interference with employment" or "frequent periods of hospitalization."  38 C.F.R. 3.321(b)(1).  If the rating schedule is inadequate to compensate for all symptoms and there are related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  His headache symptoms, comprising of painful, prostrating, and prolonged attacks, are specifically contemplated by the rating schedule.  38 C.F.R. § 4.124a, DC 8100.  His symptoms of accompanying nausea and sensitivity to light are not contemplated by the schedule, however, there is no evidence that his headaches have also caused marked interference with employment or required hospitalization.  The record shows that he has called in three times over a six month period, and sometimes rests for 30 to 60 minutes during the work day.  There is no evidence that these absences have negatively affected his employment.  

The Board also considered whether a total rating due to individual unemployability (TDIU) was warranted, as evidence was received that his headaches affect his ability to work.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU is not warranted, as the most recent evidence addressing employment shows that he is still working.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for a bilateral knee disability is denied.

An initial 30 percent rating, effective from August 1, 2006, for headaches is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


